[logo.jpg] 

 

TECHNOLOGY SERVICES AGREEMENT

 

This Technology Services Agreement (“Agreement”), dated June 1, 2015 (the
“Effective Date”), is made and entered into by and between EliteSoft Global
Inc., a Delaware corporation (the “Company”), and Youthlite Sdn Bhd., (the
“Client”), a corporation organized under the laws of Malaysia, and with
reference to the following facts:

A.The Company is entering into the following agreement with the Client:

i.The Company is executing a technology services contract to provide Client with
services. This Agreement calls for the Company to carry out duties such as
E-commerce, membership maintenance system management, 24/7 server monitoring and
customer service support, as described in the attached Exhibit A.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Company and Client hereby agree as follows:

1.                   AGREEMENT: Subject to Paragraph 3 below, as of the
Effective Date and upon the closing of the Youthlite Technology Services
Agreement, Company hereby enters into its Agreement to provide it with certain
services as outlined below and within its Exhibit pages.

E-commerce, membership maintenance system management, 24/7 server monitoring and
customer service support

 

2.                   RATIFICATION AND CONFLICTS: Except as specifically set
forth herein, the terms and conditions of the Agreement are hereby ratified and
confirmed and remain in full force and effect.

3.                   CONFIDENTIALITY: Other than as may be required by any
applicable law, the parties hereto may not disclose to any third party (other
than each such party’s affiliates, employees and auditors) any of the specific
terms and conditions of this Agreement.

4.                   GOVERNING LAW: This Agreement shall be interpreted and
governed in accordance with the law of the State of Delaware. The parties herein
waive trial by jury. In the event that litigation results or arise out of this
Agreement or the performance thereof, the parties agree that the prevailing
party is entitled to reimbursement by the non-prevailing party of reasonable
attorney’s fee, costs, expenses, in addition to any other relief to which the
prevailing party may be entitled.

5.                   AMENDMENT: Any amendment to this Agreement must be made in
a writing that is duly executed by the parties hereto.

6.                   COUNTERPARTS: This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The parties hereto
confirm that any facsimile copy of a party’s executed counterpart of this
Agreement (or its signature page) will be deemed to be an executed original.



1

 

 

By signing in the spaces provided below, Assignor and Assignee agree to the
terms set forth herein as of the Effective Date hereof.

 

 

ELITESOFT GLOBAL INC.

(“Company”)

 

 

 

 

By: /s/ Swee Seong "Eugene" Wong

Name: Swee Seong "Eugene" Wong

Its: President

 

 

 

 

YOUTHLITE SDN BHD.

(“Client”)

 

 

 

 

By: /s/ Bernard Teo

Name: Bernard Teo

Its: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 



2

 

 

Exhibit B

 

 

Youthlite Sdn Bhd

 

Two Year Agreement beginning June 1, 2015 to June 1, 2017.


1. Member management System  - Design, develop and service corporate website,
e-commerce software, 24/7 server monitoring.


2. Social network - Twitter, Facebook accounts.


3. Infomercial and video production support 

 

RM $348,000, total contract value, payable monthly at a rate of RM$14,500.

 

$95,131.00 USD total contract value as of June 1, 2015 and $3,963.00 USD per
month as of June 1, 2015

 

 

 



3

 

 